Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,187,108 (Lin) in view of US 2014/0266415 (Kerr).
For claim 1, Lin figure 4 teaches a radio-frequency switch circuit comprising:
first and second switch arms (switch modules 33), each switch arm configured as a respective signal path and including a plurality of transistors (switches 331) arranged in series to form a stack between a first arm node (the node between 31 and 33) and a second arm node (37), the first arm node of the first switch arm coupled to the first arm node of the second switch arm.
However, Lin does not explicitly teach having amplitude-phase cancelling blocks.


For claim 3, Kerr further teaches the first and second blocks are configured to generate harmonics by a voltage distributed by a voltage divider formed by the resistances of the first and second blocks (HC1 is configured to generate harmonics by voltage distributed by a voltage divider formed by the resistances of the first and second combinations).
For claim 4, Kerr further teaches a capacitance between the gate and the coupled source/drain of the first transistor and a capacitance between the gate and the coupled source/drain of the second transistor are selected to provide respective phase shifts of the harmonics (in Kerr, the cancelation of harmonics is provided by the inverse phase harmonic signal, and inverse phase means 180 degrees phase shift).
For claim 5, Kerr further teaches the first and second blocks of the amplitude-phase cancelling block are configured to generate substantially nil amount of a second harmonic (see, e.g., para [003], “The first transistor M6 and the second transistor M7 are placed on a die [not shown] with symmetry so that there is no impact from second harmonic generation”).
For claim 10, Kerr further teaches the amplitude-phase cancelling block is implemented with the respective switch arm in a symmetric manner (figure 4C shows an HC for each transistor M2, M3, and M4).
For claim 11, Kerr figure 4C further teaches the number of transistors between the amplitude-phase cancelling block and the first arm node is the same as the number 
For claim 12, Lin further teaches each switch arm is configured to be operated with the first arm node as an input node (the node between 31 and 33 is 33’s input), or with the second arm node as an input node.
For claim 13, Kerr teaches the claimed invention except for an asymmetric set up for its phase cancelling block.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the block on only one side of the stack of transistors, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 86 USPQ 70).
For claim 14, Lin further teaches each switch arm is configured to be operated with one of the first and second arm nodes as an input node (the node between 31 and 33 is 33’s input), and the other arm node as an output node.
For claim 15, Lin further teaches at least the plurality of transistors are implemented as field-effect transistors (see, e.g., column 2 last full paragraph).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kerr as applied to claim 15 above, and further in view of US 2015/0285998 (Babakhani).
For claim 16, Lin does not explicitly teach implementing its MOSFETS on a substrate.
Nevertheless, Babakhani figure 8 teaches an antenna implemented with SOI technology (see, e.g., para [0046], “the particular VLSI structure 800 illustrated in figure 
Given Babakhani, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the antenna of Lin with SOI technology for the purpose of reducing parasitic capacitances.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kerr and US 2015/0285998 (Babakhani).
For claim 18, Lin figure 4 teaches a semiconductor die including first and second switch arms (two of the 33 arms), each switch arm configured as a respective signal path and including a plurality of transistors arranged in series (the transistors 331) to form a stack between a first arm node (the node between 31 and 33) and a second arm node (37), the first arm node of the first switch arm coupled to the first arm node of the second switch arm (stacks 33 are in parallel, so their first nodes are connected), 
However, Lin does not explicitly teach implementing its MOSFETS on a substrate.
Nevertheless, Babakhani figure 8 teaches an antenna implemented with SOI technology (see, e.g., para [0046], “The particular VLSI structure 800 illustrated in FIG. 8 is an SOI VLSI circuit integrated with photonic devices that can be formed in accordance with VLSI processing techniques”).
Given Babakhani, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the antenna of Lin with SOI technology for the purpose of reducing parasitic capacitances.
However, Lin does not explicitly teach having amplitude-phase cancelling blocks.


For claim 19, Babakhani further teaches the substrate includes a silicon-on-insulator substrate (see, e.g., para [0002]).
For claim 20, Lin figure 4 teaches a radio-frequency module comprising:
a radio-frequency switch circuit (30), and including first and second switch arms (the 33s), each switch arm configured as a respective signal path and including a plurality of transistors (transistors 331) arranged in series to form a stack between a first arm node (the node between 31 and 33) and a second arm node (37), the first arm node of the first switch arm coupled to the first arm node of the second switch arm.
However, Lin does not explicitly teach having amplitude-phase cancelling blocks.
Nevertheless, Kerr figure 5 teaches an amplitude-phase cancelling block (HC 34) implemented to be parallel to a plurality of transistors of each switch arm (the HCs are parallel to M1-M5), and configured such that a third harmonic resulting from an ON state of the first switch arm is substantially canceled by a third harmonic resulting from an OFF state of the second switch arm (see, e.g., abstract, “...such that the inverse phase third harmonic signal is output through the first resistor and the second resistor to the RF switch branch to reduce the third harmonic signal.”), the amplitude-phase cancelling block including a first block (HC1) arranged in series with a second block (HC2), each block including first and second nodes such that the second node of the first block is coupled to the first node of the second block, each block including a series arrangement of the respective first node, a first resistance (left R1), a middle node (the node between 
Given Kerr, it would have been obvious to one ordinarily skilled in the art at the time of the invention to use harmonic cancellation circuits in the antenna of Lin for the purpose of having a switch that has the non-linearity cancelled out.
However, Lin does not explicitly teach implementing its MOSFETS on a substrate.
Nevertheless, Babakhani figure 8 teaches an antenna implemented with SOI technology (see, e.g., para [0046], “The particular VLSI structure 800 illustrated in FIG. 8 is an SOI VLSI circuit integrated with photonic devices that can be formed in accordance with VLSI processing techniques”).
Given Babakhani, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the antenna of Lin with SOI technology for the purpose of reducing parasitic capacitances.
Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. With regards to Applicant’s argument that Kerr does not teach the limitation of having its transistors’ bodies connected to each other, it should be pointed out that M6’s body connects to the middle node through the node between R1 and R2, and M7’s .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901.  The examiner can normally be reached on M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM D HOUSTON/                Primary Examiner, Art Unit 2842                                                                                                                                                                                        s 1